Title: To James Madison from Tobias Lear, 12 August 1808
From: Lear, Tobias
To: Madison, James


Triplicate.
Sir
Algiers, August 12th: 1808.

With a duplicate of my respects to you of the 16th. of July, I have the honor to forward Copies of all my letters mentioned therein, which I had sent to General Armstrong to be sent by any conveyance which might offer from France to the U. States; and also duplicates of my accounts with the U. States, and of the agreement and representation of the Consuls residing in Algiers, together with a Copy of my letter to Genl Armstrong of the 17th. of July, and one which I wrote to him on the first of August.  I have sent Copies of all my letters of the last and present Years (altho I know some of the former have been recieved) that you may have, at once a full View of all that has passed here since the interruption of the Communication with the U. States.
On the 27th: Ultimo arrived here the Ship Leonidas Capt. Ranald MacKenzie, from Washington, with a Cargo of Stores for this Regency.  This arrival was unexpected, and the Cargo was peculiarly satisfactory to the Dey, as his Marine was destitute of almost all the Articles which she brought.  It has placed us on high Ground here.  Capt. Mackenzie finished dischargeing his Cargo yesterday, and is now taking in Ballast to go over to Alicante for a Cargo of Brandy &c. for the U. States.  He has recieved every facility & dispatch possible in dischargeing his Cargo, and getting him ready for sea, as they wish to shew the sense they have of this seasonable supply.  I have advised Capt. Mackenzie to remain here, and have such Articles as he may want for his Cargo, brought from Alicante in small Vessels of this place, to give him the advantage of sailing directly from one Neutral Country to another; but he thinks it most for the interest of his Vessel to go over with her.  I have not yet made a settlement of the Cargo with the Regency; but shall do it in a few days, and have no doubt of its turning more to our advantage than is usual for such Cargoes.  The Minister of Marine informed me yesterday, that he shou’d deliver me a list of such Articles as are wanting by the next Vessel which may be sent, as is customary.  I told him I would forward it; but that he must recollect that we were now in advance, and another Vessel could not be expected soon; I shou’d however forward it as Usual.
The day after Capt. Mackenzie’s arrival, I waited on the Dey, who expressed his satisfaction on the arrival of this Vessel in very strong terms; and expressed equally strong, his regret that our Vessels had been detained last Autumn, and the necessity he had been under to demand payment for his subjects &c.  I took the occasion to tell him plainly that a repetition of his conduct in detaining our Vessels wou’d inevitably produce retaliation; and assured him that if my letters, stateing his outrageous demand of payment for his Subjects had reached the U States before this Vessel sailed, she wou’d not have been sent, and that he must expect to hear from my Government on that business; but without using any menaces.
By the Leonidas I had the honor of recieveing two letters from Mr. Graham Chief Clerk in the Department of State, of the 24th: & 26th: of May, covering the Invoice & Bill of Lading of the Cargo, and also the letters & packages mentioned in his letter of the 26th. of May.  The letters & packages for Gibraltar, I forwarded on the 3rd. Instant, by a favorable Occasion, and also sent to Mr. Gavino those for Tangier, and a letter for San Lucar.  The letters & packages for Mr. Erving will be sent to Alicante by the Leonidas, which will offer the first occasion.  Those for Tunis and Tripoli, & Malta shall be forwarded as soon as an opportunity offers.  I have not heard from either of those places Since I had last the honor of writing to you.
I have read with peculiar satisfaction, your Correspondence on our dispute with G. Britain.  On perusing your letter I felt all that pleaseing enthusiasm which was natural to an independent and true American.
On the 29th. ultimo arrived here from Majorca, in a Vessel of this place, Captain Thomas Beckford, of the American Ship Catharine.
Captain Beckford states to me that he sailed from Boston on the 23rd. of November 1807, in the Ship Catharine, belonging to Mr. Gray of Salem, with a Cargo of Coffee Sugar &c. bound to Leghorn, haveing the regular Certificates of the French and Spanish Consuls residing in Boston, to admit his Cargo into any port of France or Spain. That on the 27th. of December he was Visited by H. B. M. Brig of War the Grasshopper, the commander of which endorsed his papers & permitted him to pass. That on the 2nd. of January, he was boarded by the French privateer Josephine Capt. Joseph Dalbasto, who sent his Vessel in Majorca, on the plea of her haveing been Visited by an English Vessel of War. That all his papers, including his Register, Mediterranian Passport & Certificates aforesaid were taken from him and sent to Paris; and that he was not permitted to recieve a letter without its being first examined by the French Consul in Majorca, and that every thing written by him passed the same inspection. That after performing a Quarantine of 46 days he was permitted to land; That on the 12th. of March he went over to Barsolona, to consult the Correspondent of his Owner, on the business of his Vessel. That he returned to Majorca on the 11th: of May, when he found that the Cargo & provisions of his Vessel had been landed by order of the French Consul, and his people put on shore, where the Government of the Island of Majorca obliged him to pay for their support. That on the 10th. June, (after the Revolution had commenced in the Island of Majorca) the Governer sent to inform him that if he wou’d lend the Government of the Island two thirds the amount of his Cargo for six Months he might have his Vessel & the other third.  To this he refused to consent.  But the application haveing been frequently repeated, with a threat to condemn Vessel & Cargo if he did not Comply with their request, he was at leangth Obliged to comply therewith, hoping to save some part of the property.  They then demanded security for the third of the Cargo which he was to retain, and also for his Vessel.  To all which he was obliged to submit, and put his Coffee on board a Vessel of this place & brought it here for a Market.  He has landed & stored his Coffee, hoping to be able to obtain Authenticated Copies of his Certificates, if not the Originals, which wou’d allow its being sent to France, & greatly enhance its Value.  I have stated his Case to Gel. Armstrong as you will see by a Copy of my letter to him; and have also written to Sr. Dn. Jaudenes, the Intendent of Majorca; a Copy of which letter is also enclosed herewith.
Captain Beckford goes over to Alicante in the Leonidas to pass from thence to Majorca on the business of his Vessel.  I have obtained for him from the Dey of Algiers, a passport to protect his Ship for one year against any Molestation from his Cruizers, for want of his Mediterranian Passport; and if he shou’d be so fortunate as to get his Ship, I have advised him to come over here with her, where he can obtain documents from all the Consuls to supply the want of his papers until he reaches the U. States (in case he shou’d not get the papers from Paris), take in the proceeds of his Coffee and go to the U. States.  I have also advised him to state his Case to Mr. Erving on his arrival in Alicante, and wait his answer.  Capt. Beckford Complains very much of the unjust & unfriendly conduct of the person who acts as Vice Consul of the U. States under an appointment from Mr. Baker, late Consul in Minorca.
The Affires of this Regency remain in the same state as when I had last the honor of writeing to you, excepting the banishment, to the Levant of the Prime Minister, which took place on the 26: ultimo without any suspicion, or a moments notice given to him.  He is succeeded by a Turk who has been for some time past Bey of Oran.  This new appointment causes A new tax on the Consuls.
Altho every thing is tranquil here at present, there are strong apprehensions of disturbances on the return of the Camp which went against Tunis, and whose Views have been frustrated by the events stated in my letter of the 16th: ultimo.  The frigates & some of the small Cruizers came into port a few days ago, & brought with them two or three prizes of small value.  One of their Cruizers of 18 Guns & 120 Men has lately been taken on the Coast of Sicily, by a Sicilian frigate, and there is some talk of opening an exchange, as far as their Men will go.  The poor Portuguese remain here in a hopeless state, and have been deprived of the Usual allowance from their Government, since their removal to Brazil.  Their situation calls for the commisserration and pecuniary Aid of the Consuls which cannot be withheld.  Some of the officers are permitted to reside in the Consular houses, on responsibility against escape.  I have one of the Lieutenants of their frigate with me, on that condition.  He has always resided in the American house since his Captivity, excepting at such intervals as the Government here have chosen to confine them all more closely.  He is an amiable & deserveing Young Man, of the Name of Juan Fernandez.
I take the liberty of Suggesting an advantage which might accrue to the U. States by sending here to reside with me, some respectable & well informed Young Man, who cou’d act as my Secretary and obtain a knowledge of Affairs which might be Useful to my Successor, or in my absence, if I shou’d be sent on other business; but who wou’d not be led to expect the Consulship, as these people very rarely, and with great difficulty consent to recieve a person as Consul, who has resided among them in an inferior Capacity.  Dr. Triplett’s stay here is very uncertain; and the French Physian, Who has resided here for some Years past, has lately left the Regency to return no more, it is likely that Dr. Triplett may be much employed in the line of his profession (if he continues here) and I shou’d not be able to count on his services as a Secretary.  I merely mention this for your consideration; and the person of your choise wou’d certainly be agreeable to me.
The French are coming fast into favor here.  Spain is likely to be in difficulty with this nation soon.  The English influence begins to decay.
August 14th. 1808
Since writeing the foregoing I have kept this letter open to receive the list of Articles which this Regency wishes to be sent from the U. States by the next Regalia Ship, on account of Annuities.  It will be found rather extravagant; but if a part of the Articles shou’d be sent it wou’d satisfy.  They are much in want of Masts for their Frigates &c.  But I believe they will soon be in want of frigates and for Cruizers also, as those they have are in a very bad condition.
On the 12th: arrived here H. B. M. Frigate the Hind from Mahon, and yesterday took off the English Consul to carry him there for a short time, where he had formally been Consul.  His family remains here.
I have taken the liberty to enclose herewith a number of letters from Mrs. Lear & myself to our friends in the United States, as this conveyance offers the only occasion of any thing we have had like a direct communication with the U. States for nearly two years past.  I pray you will accept the assurances of high respect and sincere attachment with which I have the honor to be Sir Your most faithful & Obt. Servt.

Tobias Lear


P. S.
I do not transmit Copies of my letters of the 8th. of November and 31s. of december 1807, and January 4t. 1808, as Mr. Graham informs me they have been recieved at the department of State.
I yesterday forwarded by H. B. M. Frigate Hind, Capt. Vincent (Via Malta) the letters & packages for Tunis and Tripoli, brought by the Leonidas, also a letter to Mr. Higgins.

